     Case 2:18-cr-00099 Document 45 Filed on 05/22/19 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                            UNITED STATES DISTRICT COURT                                 ENTERED
                             SOUTHERN DISTRICT OF TEXAS                                  May 22, 2019
                               CORPUS CHRISTI DIVISION                                David J. Bradley, Clerk


UNITED STATES OF AMERICA,                        §
 Plaintiff,                                      §
                                                 §
       v.                                        §           CRIMINAL NO. 2:18-99
                                                 §
SEA WORLD MANAGEMENT &                           §
TRADING, INC.,                                   §
 Defendant.                                      §

                                             ORDER

       Defendant Sea World Management & Trading, Inc. pled guilty to failure to maintain an

accurate oil record book and failure to maintain an accurate garbage record book, in violation of

33 U.S.C. § 1908(a), 33 C.F.R. § 151.25, and 33 C.F.R. § 151.55. In accordance with the terms

of the written plea agreement, Defendant was sentenced to three years ' probation and ordered to

pay a $2,250,000.00 fine. Now pending before the Court are the Government' s Consolidated

Motion for a Statutory Award and Payment to the Abandoned Seafarers Fund Pursuant to the Act

to Prevent Pollution from Ships (D.E. 27) and the Detained Crewmembers' Motion for

Whistle blower Award (D .E. 31 ). Defendant is opposed to both motions.

       The Act to Prevent Pollution from Ships grants the Court the discretionary authority to

issue a monetary award of up to one half of any criminal fine imposed on a defendant to a

"person giving information leading to conviction." 33 U.S.C. § 1908(a). Having considered the

Parties' respective positions, which have been fully briefed in various pleadings, the Court finds

that a reasonable award in this case is $1 ,000,000.00. The Court also recognizes the agreement

made between the Crewmembers and the office of attorney Leslie Cassidy for representation in

this matter, wherein the Crewmembers agreed to a contingent fee not to exceed 7% of the award.

       From the $2,250,000.00 fine to be paid by Defendant, the $1 ,000,000.00 award, less

$60,000.00 in attorney' s fees , shall be distributed to Crewmembers as follows :
      Case 2:18-cr-00099 Document 45 Filed on 05/22/19 in TXSD Page 2 of 2


                  Crew member:                            Net Award:
                  Mark Jayson Bernardo De Roxas           $380,000.00
                  Gilbert Rosario De La Cruz               $76,000.00
                  Herbert Evangelista Guzman               $76,000.00
                  Manuel Perlita Jamin Herrera             $76,000.00
                  Christian John Flores Jarlos             $76,000.00
                  Jerome Sunga Taruc                       $76,000.00
                  Michael Eric Maranan                     $30,000.00
                  Paulo A. De La Punta                     $30,000.00
                  Eliseo C. Feliciano                      $30,000.00
                  Reynaldo E. Valles                       $30,000.00
                  Jovy E. Gonzalo                          $30,000.00
                  Everett Moises T. Artes                  $30,000.00

        The Clerk of Court is directed to issue checks payable to the individuals in the amounts

stated above, and send them to:

                                        U.S. Department of Justice
                                        2nd Floor, NOX 2 Building
                                           Chancery Compound
                                         1202 Roxas Blvd. Ermita
                                         Manila 0930, Philippines
                                         632-301-2000 ext. 6501
                             Attention: Christopher L. Cardani, D.O.J. Attache

        The Clerk is further directed to issue a check for $60,000.00 payable to Leslie Cassidy

and send it to:

                                         Leslie Cassidy, PLLC
                                            814 Leopard St.
                                        Corpus Christi, TX 78401

        The Government' s and Crewmembers ' motions (D.E. 27, 31) are therefore GRANTED

IN PART. All other relief not expressly granted herein is DENIED.
                            ~.d.-
        SIGNED this 2l_ day of         /}:_1~,        , 2019.




                                                  2
